In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-178V
                                      Filed: June 30, 2016
                                         UNPUBLISHED

****************************
KATHLEEN THEOBALD,                        *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
                                          *      Influenza Vaccine (“Flu Vaccine”);
                                          *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                       *      Administration (“SIRVA”);
AND HUMAN SERVICES,                       *      Special Processing Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Amy Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On February 4, 2016, Kathleen Theobald (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
suffered a left shoulder injury caused in fact by the influenza vaccine she received on
October 20, 2014. Petition at 1, ¶ 15. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On June 30, 2016, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation. In her June 30, 2016 Rule 4(c) Report, respondent
included a proffer on award of compensation, stating that petitioner should be awarded
$77,000.00. Respondent’s Rule 4(c) Report and Proffer at 4. Respondent represented

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
that petitioner agrees with the proffered award. Id. at 5. Based on the record as a
whole, the undersigned finds that petitioner is entitled to an award as stated in the
Respondent’s Rule 4(c) Report and Proffer.

       Pursuant to the terms stated in the Respondent’s Rule 4(c) Report and Proffer,3
the undersigned awards petitioner a lump sum payment of $77,000.00 in the form
of a check payable to petitioner, Kathleen Theobald. This amount represents
compensation for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3Because Respondent’s Rule 4(c) Report and Proffer contains detailed medical information, it will not be
attached to this decision.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2